Third District Court of Appeal
                               State of Florida

                         Opinion filed April 21, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D19-1232
                       Lower Tribunal No. 14-10782
                          ________________


                         Continental Motors, Inc.,
                                Appellant,

                                     vs.

                           Carly Johnson, etc.,
                                 Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Peter R.
Lopez, Judge.

     Bryan Cave Leighton Paisner and Douglas E. Winter (Washington,
DC); Wicker Smith O'Hara McCoy & Ford, P.A., and Alyssa M. Reiter (Fort
Lauderdale); Skinner Law Group and Laurie A. Salita (Malvern, PA);
Bowman and Brooke LLP and Wendy F. Lumish, for appellant.

     Podhurst Orseck, P.A., and Joel D. Eaton, Ricardo M. Martinez-Cid
and Lea P. Bucciero, for appellee.


Before LOGUE, LINDSEY and LOBREE, JJ.

     PER CURIAM.
     The assessment of a fine for failure to comply with an order compelling

discovery “must be predicated upon a finding of contempt.”          Channel

Components, Inc. v. Am. II Elecs., Inc., 915 So. 2d 1278, 1283 (Fla. 2d DCA

2005). Because the sanctions order in this case explicitly finds that the

attorneys’ failure to comply “was not willful, deliberate and contumacious,”

we reverse the portion of the order imposing the fine. As to all other issues

on appeal, we affirm without further discussion.

     Affirmed, in part, and reversed, in part.




                                      2